Exhibit 10.3

SECOND AMENDMENT TO

LOAN AGREEMENT

THIS SECOND AMENDMENT TO LOAN AGREEMENT (this “Second Amendment”) is made as of
July __, 2010, by and HSH NORDBANK AG, acting through its NEW YORK BRANCH, as
Administrative Agent (in such capacity, the “Administrative Agent”) and Lender
(in such capacity, a “Lender”) and AL US DEVELOPMENT VENTURE, LLC (the
“Borrower”).

WHEREAS, the Borrower, the Administrative Agent and the Lenders are parties to
that certain Loan Agreement dated as of June 14, 2007, as amended by a First
Amendment to Loan Agreement dated as of April 22, 2009 (as so amended, the
“Original Loan Agreement”, and together with this Second Amendment, the “Loan
Agreement”): and

WHEREAS, the parties desire to amend the Original Loan Agreement as provided
herein;

NOW, THEREFORE, in consideration of the premises and for valuable consideration,
the receipt and sufficiency of which are acknowledged, and intending to be
legally bound hereby, the Borrower and the Lenders hereby agree as follows:

Section 1. Waiver. The Administrative Agent acknowledges and agrees that
Borrower will not be able to comply with Section 11.01(q)(ii) of the Loan
Agreement in connection with the audit of Sunrise Senior Living, Inc. for the
fiscal year ending December 31, 2009. Such failure shall not constitute an Event
of Default under the Loan Agreement, or any other provision of the Loan
Documents. This waiver is only effective for the fiseal year ending December 31,
2009.

Section 2. No Other Amendment; Original Loan Agreement to Remain in Full Force
and Effect. Except as heretofore and hereby amended, the Original Loan Agreement
shall in all other respects be ratified and remain in full force and effect.

Section 3. Counterparts. This Second Amendment may be executed in any number of
counterparts and by the different parties hereto on separate counterparts each
of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument.

Section 4. Amendment and Waiver. Except as specifically provided in this Second
Amendment, nothing herein or any dealings of the Administrative Agent or the
Lenders (collectively, the “Lender Group”) with the Borrower or any Affiliate of
the Borrower shall be construed (a) as a waiver by any of the Lender Group of
any Default or Event of Default that may exist at present or in the future,
(b) as a waiver or release by any of the Lender Group of any term or provision
of the Loan Agreement or any other Loan Document, (c) as a waiver or release by
any of the Lender Group of any right or remedy now or in the future available to
any of the Lender Group, (d) as a course of dealing among the Borrower, any
Affiliate of the Borrower and the Lender Group that is inconsistent with the
express terms of the Loan Documents, (e) as an



--------------------------------------------------------------------------------

agreement or assurance by any of the Lender Group that any waiver will be
approved or forbearance agreement implemented or that the Lender Group will
refrain from exercising any right or remedy or other action available to it
under the Loan Documents, at law or in equity, all of which rights, remedies and
actions each member of the Lender Group expressly reserves the right to exercise
at any time and without further notice in accordance with the Loan Documents.

Section 5. Severability. The provisions of this Second Amendment are intended to
be severable. If any provision of this Second Amendment shall be held invalid or
unenforceable in whole or in part in any jurisdiction, such provision shall, as
to such jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or
unenforceability thereof in any other jurisdiction or the remaining provisions
hereof in any jurisdiction.

[Signatures are on the following page]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed and delivered by their respective officers hereunto duly
authorized as of the date first above written.

 

LENDERS: HSH NORDBANK AG, NEW YORK BRANCH, as Lender and Administrative Agent
for the Lenders By:     /s/ Sven Schiolaut     Name:   Sven Schiolaut     Title:
  Vice President       HSH Nordbank AG, New York Branch By:     /s/ Heidrun
Meyer     Name:   Heidrun Meyer     Title:   Senior Vice President       HSH
Nordbank AG, New York Branch BORROWER: AL US DEVELOPMENT VENTURE, LLC, a
Delaware limited liability company By:     Sunrise Senior Living Investments,
Inc., a Virginia corporation, its Administrative Managing Member   By:   /s/
Edward W. Burnett     Name:   Edward W. Burnett     Title:   Vice President